DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 22 March 2022 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 March 2022.
Claims 1-16 are presented for examination herein.

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/13/2017 has been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over LIPPERT (“Effects of colonizing predators on yellow perch (Perca flavescens) populations in lakes recovering from acidification and metal stress”, Can. J. Fish. Aquat. Sci., Volume 64, pages 1413-1428, 2007).
Lippert is primarily directed towards effects of predator species on yellow perch from lakes (abstract).
Regarding claims 1, 3, 5-10 and 13-16, Lippert discloses that growth rate of larger yellow perch fish (e.g. 120 mm or greater) in a lake increased as walleye abundance increased in the lake (Figure 4; page 16, second column, first paragraph).  Lippert discloses that without a significant predator, yellow perch were extremely abundant and had low growth rates that did not change as a function of size (page 16, second column, second paragraph).  Lippert discloses that increase in walleye (e.g. predator fish) in a lake resulted in linear increase in mean growth rates of yellow perch in the lake (Figure 5b; page 16, first column, second paragraph and third paragraph).  Lippert discloses that growth rates of yellow perch would be expected to increase as walleye became more abundant in a lake (page 17, second column, first paragraph).
	Although, Lippert discloses that larger yellow perch, including 120 mm or greater, in a lake with increase abundance of walleye, experienced increased growth rate; Lippert did not specifically teach contacting prey fish (e.g. larger yellow perch) with a water-soluble growth promoting factor in an amount effective to increase the growth rate of the prey fish, wherein the water-soluble growth promoting factor is released through fish skin, or the water-soluble growth promoting factor is from the urine and/or feces of a predator fish that has eaten a second prey fish; therefore, this rejection is made under 35 U.S.C. 103.  It would have been prima facie obvious at the time the invention was made to place larger yellow perch (e.g. first prey fish), including 120 mm or greater, in a lake with abundance walleye that have been established to increase the growth rate of the larger yellow perch.  Applicant is reminded that “[t]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action.  A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.” 596 F.2d at 1022, 201 USPQ at 661.); In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991).  In the instant case, Lippert discloses that larger yellow perch, including 120 mm or greater, experience an increase in growth rate linearly with an increase in abundance of walleye (Figure 4; page 16, second column, first paragraph).  Therefore, the mere recognition of latent properties (e.g. prey contact with water-soluble growth promoting factor in an amount effective to increase the growth rate that is released through fish skin, or from the urine and/or feces of a predator fish that has eaten a second prey fish (e.g. claim 1), the water-soluble growth promoting factor is released through fish skin in response to predation or stress (e.g. claim 3), the water-soluble growth promoting factor is in the form of a skin extract from fish (e.g. claim 6), the skin extract is from the same or different species as the prey fish (e.g. claim 7), the water-soluble growth promoting factor is an alarm pheromone (e.g. claim 8), the alarm pheromone is chondroitin-sulfate or hypoxanthine-3-N-oxide (e.g. claim 9), the chondroitin-sulfate is specific for fish skin (e.g. claim 10), the water-soluble growth promoting factor is from the urine and/or feces of a predator fish that has eaten a second prey fish (e.g. claim 15), and the water-soluble growth promoting factor is a stress hormone (e.g. claim 16) of a method comprising placing larger yellow perch (e.g. first prey fish), including 120 mm or greater, in a lake with abundance walleye that have been established to increase the growth rate of the larger yellow perch, which is prima facie obvious in light of the disclosure of Lippert does not render that known method nonobvious.
	 Regarding claim 2, Lippert discloses that growth rate of larger yellow perch fish (e.g. 120 mm or greater) in a lake increased as walleye abundance increased in the lake (Figure 4; page 16, second column, first paragraph).  The amount of exposure of larger yellow perch to established walleye is an art-recognized result-effective variable, e.g., causes growth rate increase, which a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal exposure of larger yellow perch fish to established walleye in order to obtain a desired growth rate increase for the larger yellow perch.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claim 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lippert as applied to claims 1-3, 5-10 and 13-16 above, and further in view of DEVAULT (electronic article obtained from www.motherearthnews.com, obtained from URL https://www.motherearthnews.com/homesteading-and-livestock/backyard-fish-farming-zmaz06amzwar/, publication date of 2006, obtained on 30 June 2022).
Regarding claims 4 and 11-12, the method of claim 1 is described above in section 8.  Lippert discloses that growth rate of larger yellow perch fish (e.g. 120 mm or greater) in a lake increased as walleye abundance increased in the lake (e.g. prey in same water with predator) (Figure 4; page 16, second column, first paragraph).  The larger yellow perch which experience increase growth rate necessarily is in contact with a water-soluble growth promoting factor in an amount effective to increase the growth rate 
Lippert does not specifically teach that the larger yellow perch (e.g. first prey fish) is in aquaculture.  Lippert does not specifically teach that the larger yellow perch (e.g. first prey fish) is in a tank with the established walleye (e.g. predator).  The deficiency is made up for by the teachings of DeVault.
DeVault is primarily directed towards fish farming (see entire copy of the electronic article).
Regarding claims 4 and 11-12, DeVault teaches aquaculture systems to farm fish (second to fourth page).  DeVault teaches that farming can be done in including tanks (second page).  DeVault teaches the fish to farm include yellow perch which is popular for its taste (ninth page).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to place larger yellow perch (e.g. first prey fish), including 120 mm or greater, in a tank (e.g. aquaculture) with abundance walleye that have been established to increase the growth rate of the larger yellow perch.  The person of ordinary skill in the art would have been motivated to make those modifications to farm larger yellow perch by farming the larger yellow perch in aquaculture including tanks, and reasonably would have expected success because DeVault teaches aquaculture systems to farm fish (second to fourth page).  DeVault teaches that farming can be done in including tanks (second page).  DeVault teaches the fish to farm include yellow perch which is popular for its taste (ninth page).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634